Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s RCE filed on 11/3/2021
Claims 3 and 12 have been cancelled
Claims  1, 2, 4-11 and 13-18 have been submitted for examination
Claims   1, 2, 4-11 and 13-18  have been rejected
RCE 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.
Response to Arguments
1.	Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. US publication no. 2021/0320748 (Hereinafter Chen748).
3.	In regard to claim 1, Chen748 teaches:
A method for channel coding, comprising: 
(Abstract in Chen748)
obtaining information bits to be encoded, wherein the information bits comprise a first bit sequence and a second bit sequence, wherein the first bit sequence requires a lower4 bit error ratio than the second bit sequence;
(Sections [0011]-[0012] & Figure 4 and Section [0094] in Chen748)
associating, by a polar code encoder, the first bit sequence of the information bits with first bit indexes of a polar code input; 
(Figure 4 and Section [0094] in Chen748)
associating, by the polar code encoder, the second bit sequence of the information bits with second bit indexes of the polar code input, 
(Figure 4 and Section [0094] in Chen748)
wherein the first bit indexes have a higher reliability than the second bit indexes; and 
(Sections [0011]-[0012] & Figure 4 and Section [0094] in Chen748)
encoding, by the polar code encoder, both the first bit sequence and the second bit sequence using a generator matrix to generate encoded bits.

4.	In regard to claim 2, Chen748 teaches:
The method of claim 1, wherein the first bit indexes have a lower bit error ratio than the second bit indexes.
(Sections [0011]-[0012] & Figure 4 and Section [0094] in Chen748)
5.	In regard to claim 4, Chen748 teaches:
The method of claim 1, wherein the first bit sequence is associated with control information.
(Sections [0080] & [0116] in Chen748)
6.	In regard to claim 5, Chen748 teaches:
The method of claim 1, wherein the first bit sequence is associated with at least one of: a rank indicator, a channel state information reference signal resource index, a precoding type indicator, an acknowledgement, and a negative-acknowledgement.
(Figures 7 & 8 in Chen748)
7.	In regard to claim 6, Chen748 teaches:
The method of claim 1, wherein: 
a bit index set comprises the first bit indexes and the second bit indexes, and the first bit indexes comprise initial indexes of the bit index set.
(Sections [0011]-[0012] & Figure 4 and Section [0094] in Chen748)
8.	In regard to claim 7, Chen748 teaches:
The method of claim 1, wherein: 
a bit index set comprises the first bit indexes and the second bit indexes, and the first bit indexes comprise final indexes of the bit index set



9.	In regard to claim 8, Chen748 teaches:
The method of claim 1, wherein: a bit index set comprises the first bit indexes and the second bit indexes, and the first bit indexes are determined by analyzing the bit index set using at least one of the following techniques: 
density evolution, Gaussian approximation, polarization weight, row weight, column weight and predefined reliability values.
(Sections [0011]in Chen748)
10.	In regard to claim 9, Chen748 teaches:
The method of claim 1, wherein: 
a bit index set comprises the first bit indexes and the second bit indexes, and the first bit indexes are defined irrespective of a size of the bit index set.
(Sections [0011]-[0012] & Figure 4 and Section [0094] in Chen748)
11.	Claims 10, 11 and 13-18 are rejected for the same reasons asper claims 1, 2 and 4-9.
Examiner note: Claim 10 is a polar  decoder method of claim 1 polar encoder and comprises the  same limitations as per claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112